DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sensor means” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 11, 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Langenberg et al (US 20140165630), hereinafter referred to as Langenberg.
Re claim 1, Langenberg teaches a method for determining a time frame for when a freezer having a compressor should be defrosted, the method comprising the steps of:
(a) measuring compressor cycling over time (¶ 15, “monitoring the compressor running, the at least one parameter value being representative of the compressor running is a number of compressor cycle”);
(b) determining from the compressor cycling measured in step (a) a change in compressor cycling over time (e.g. ¶ 15, “the number of compressor cycles is above an upper limit number of compressor cycles”); and
(c) determining from the change in in compressor cycling over time determined in step (b) a time frame for when the freezer should be defrosted (¶ 15, “and if the number of compressor cycles is below a lower limit number of compressor cycles, determining that a defrost period is to be initiated subsequent to the compressor running.”).

Re claim 2, Langenberg teaches the method of claim 1, wherein the change in compressor cycling determined in step (b) is: an increase in the period of compressor cycles over time; a decrease compressor cycle frequency over time; and/or an increase in the duration in which the compressor is "on" during cycles over time (see ¶ 15).

Re claim 4, Langenberg teaches the method of claim 1, measuring and analyzing at least a portion of the temperature of the compressor over time (¶ 17, “the at least one parameter value being representative of the compressor running is a temperature of the compressor”).

Re claim 5, Langenberg teaches the method of claim 1, where the time frame determined in step (c) is one month or less in the future (the examiner notes that is less than a month since is determined to be after the run of the compressor).

Re claim 6, Langenberg teaches the method of claim 1, wherein step (c) includes the further steps of comparing the (b) determined change in compressor cycling over time to a reference value (¶ 15, “the number of compressor cycles is above an upper limit number of compressor cycles and if the number of compressor cycles is below a lower limit number of compressor cycles, determining that a defrost period is to be initiated subsequent to the compressor running.”).

Re claim 7, Langenberg teaches the method of claim 6, further comprising the step of determining whether the comparison meets or exceeds the reference value (¶ 15, “the number of compressor cycles is above an upper limit number of compressor cycles and if the number of compressor cycles is below a lower limit number of compressor cycles, determining that a defrost period is to be initiated subsequent to the compressor running.”
Re claim 11, Langenberg teaches the method of claim 1, further comprising wherein the method further comprises the steps: measuring ambient temperature and/or humidity surrounding the freezer; and using the measured ambient temperature and/or humidity either in step (c) to determine a time frame for a freezer defrost (see claim 8 and claim 11, measured temperature is in the refrigerant cabinet which is considered the ambient temperature also in claim 8 the explanation of how the temperature is used to control the defrost time).

Re claim 14, Langenberg teaches computer comprising programmed circuitry comprising instructions for performing the method of claim 1 (see ¶ 40, “control unit”; the examiner notes that the control unit is the controller configured to performed the invention as claimed in claim 1).
 
Re claim 15, if a new and unobvious functional relationship between the printed matter and the substrate does not exist. USPTO personnel need not give patentable weight to printed matter. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). Furthermore, when US 20140165630 was published it became printed matter with such instructions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langenberg, as applied to claim 1, in view of Sugar et al. (US 20180340729), hereinafter referred to as Sugar.

Re claim 3, Langenberg teaches the method of claim 1. Langenberg does not explicitly teach the limitation of further comprising the step of: sending an alert regarding a value representative of the (c) determined time frame for when the freezer should be defrosted.
However, Sugar teaches the limitation of a freezer (see abstract “freezer”) comprising the step of: sending an alert regarding a value representative of the (c) determined time frame for when the freezer should be defrosted (¶ 43 " The “Alert Gen” module 598 generates alert or alarm indications if it is determined that any of the statistics calculated in the Stats module 596 exceed a threshold. The alarm thresholds used in this calculation are supplied from the “Functional State Association” 586 and “Clustering” 582 modules. The alarm indications could be sent to the server 20 via the Wi-Fi transceiver 68 and then sent from the server to a user via his or her smartphone 30 or other mobile device (FIG. 1). Example alarm indications include: compressor powered on for an unusually large time period, compressor powered off for an unusually large time period, short-term average compressor duty cycle uncharacteristically high or low, long-term average compressor duty cycle uncharacteristically high or low, uncharacteristically low rate of cooling when compressor powered on, abnormal rate of heating when defroster powered on, abnormal rate of heating when compressor powered off, unexpected defroster “on” duration, missing defrost cycle, unexpected defroster “off” duration, irregular compressor power-up transient behavior, irregular compressor current consumption while powered on and unexpected defroster current consumption").
Therefore, at the time the invention it would have been obvious for a person of ordinary skill in the art to have modified Langenberg and integrated further comprising the step of: sending an alert regarding a value representative of the (c) determined time frame for when the freezer should be defrosted, as taught by Sugar, in order to provide stakeholders with an early warning indication if any abnormalities are detected (Sugar abstract).

Re claim 8, Langenberg teaches the method of claim 1. Langenberg does not explicitly teach the limitation of wherein the time frame determined in step (c) is a time frame predicted using statistical analysis of the compressor cycling observed in step (b).
However, Sugar teaches the limitation of a freezer (see abstract “freezer”) wherein the time frame determined in step is a time frame predicted using statistical analysis of the compressor cycling observed in step (¶ 80 "the monitoring statistic for compressor duty cycle is updated by adding the duration of the time interval represented by feature vector 1035 (this can be computed because all operational state changes identified in the identifying step 605 of the operating state detection procedure 600 (FIG. 9) are time-stamped, as mentioned earlier) to the amount of time the compressor").
Therefore, at the time the invention it would have been obvious for a person of ordinary skill in the art to have modified Langenberg and integrated wherein the time frame determined in step (c) is a time frame predicted using statistical analysis of the compressor cycling observed in step (b), as taught by Sugar, in order to provide stakeholders with an early warning indication if any abnormalities are detected (Sugar abstract).

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langenberg, as applied to claim 1, in view of Teng et al. (CN 107940873), hereinafter referred to as Teng.

Re claim 9, Langenberg teaches the method of claim 1. Langenberg does not explicitly teach the limitation of wherein step (c) includes the step of determining a rate of change of the compressor cycling observed in step (b).
However, Sugar teaches the limitation of a refrigeration system wherein step (c) includes the step of determining a rate of change of the compressor cycling observed in step (b) (The stopping period determining the probability of compressor, opening rate of the calculation method shown in FIG. 7, one count accumulation time Ton1 of starting the compressor, compressor stopping accumulating time Toff1, the calculated probability K1 = (Ton1/(Ton1 + Toff1)); counting once the compressor single starting of accumulation time Ton2, the compressor stopping accumulating time Toff2, the calculated probability K2 = (Ton2/(Ton2 + Toff2)); calculating the absolute value of the difference between the K1 and K2: | K1-K2 |, the absolute value of the difference is less than or equal to the difference threshold value k0, the operation state of the compressor is stable state, at this time, the detection time is in the stable state is a compressor after shutdown of the first stop time. As shown in FIG. 7, the open probability of the start period of the t1 is K1, the probability of starting period of the t2 is K2, if | K1-K2 | < k0).
Therefore, at the time the invention it would have been obvious for a person of ordinary skill in the art to have modified Langenberg and integrated wherein step (c) includes the step of determining a rate of change of the compressor cycling observed in step (b), as taught by Teng, in order to improve the energy-saving effect and the preserving effect of the refrigeration (Teng abstract).

Re claim 10, Langenberg teaches the method of claim 1. Langenberg further comprising the step of predicting a time frame for defrosting from the determined rate of change (¶ 15, “and if the number of compressor cycles is below a lower limit number of compressor cycles, determining that a defrost period is to be initiated subsequent to the compressor running.”).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langenberg, as applied to claim 1, in view of Bendtsen et al. (US Pat No. 5,806,321), hereinafter referred to as Sugar.

Re claim 12, Langenberg teaches the method of claim 1. Langenberg does not explicitly teach the limitation of wherein the method further comprises the steps: measuring frequency and/or number of freezer door openings and/or duration of freezer door openings; and using the observed door opening information either in step (c) to determine a time frame for a freezer defrost OR as a correction factor to adjust the defrost time frame determined in step (c).
However, Bendtsen teaches the limitation of a refrigeration system comprising the steps: measuring frequency and/or number of freezer door openings and/or duration of freezer door openings; and using the observed door opening information to determine a time frame for a freezer defrost (C2-lns 34-41 "The interval between two defrosting processes is expediently dependent on operating parameters of the refrigeration system. The interval between partial or full defrosting processes can thus be fixed in an optimum manner. These operating parameters include those that allow prediction of the thickness of the frost or ice layer, for example, the number of times the door is opened or the increase in the resistance to air during circulation of cooling air").
Therefore, at the time the invention it would have been obvious for a person of ordinary skill in the art to have modified Langenberg and integrated wherein the method further comprises the steps: measuring frequency and/or number of freezer door openings and/or duration of freezer door openings; and using the observed door opening information either in step (c) to determine a time frame for a freezer defrost OR as a correction factor to adjust the defrost time frame determined in step (c), as taught by Bendtsen, in order to increase the efficiency of the system.



Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langenberg, as applied to claim 1.

Re claim 13, Langenberg teaches a system comprising:
a system having compressor (see abstract);
sensor means for observing compressor cycling (¶ 6, “monitoring a parameter representative of the compressor running”):
programmed circuitry for receiving signals from the (b) sensor means, wherein the circuitry comprises instructions for performing the method steps as described in any of claims 1 to 12 (see ¶ 40, “control unit”; the examiner notes that the control unit is the controller configured to performed the invention as claimed in claim 1).
Langenberg does not explicitly teach the limitation of the system bein a freezer. However, the general use of refrigeration systems in a freezer is well known and the use of the system of Langenberg in a freezer would have been obvious for a person of ordinary skill in the art to have modified Langenberg and use the system in a freezer. In order to provide proper defrosting for a freezer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (see PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392.  The examiner can normally be reached on Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        12/2/20